Title: To George Washington from John Rutledge, Sr., 15 April 1791
From: Rutledge, John Sr.
To: Washington, George



Dr Sir
Charleston [S.C.] April 15. 1791.

I am extremely sorry, that official Duty prevents (which nothing but indispensable necessity should,) my going, with my Son, to meet you, at the Boundary-Line of North-Carolina: He will do himself the Honour of waiting on you, from thence but I flatter myself, that I shall have an opportunity of paying my Respects, to you, in Person, on your Tour thro’ the upper Country, (where I must be for several Weeks, on the Circuit,) & of joining my Fellow Citizens there, in expressing, & testifying those Sentiments of Affection for your Person, & Veneration for your Character, which prevail in every part of this State, as much as in any part of the United States. I have the Honour to be, with the greatest Esteem & Respect, Dr Sir yr obliged & most obedt Sert

J. Rutledge

